


Exhibit 10.34

 

UTSTARCOM, INC.

 

2006 EQUITY INCENTIVE PLAN

 

NOTICE OF GRANT OF PERFORMANCE UNITS

 

Unless otherwise defined herein, the terms defined in the 2006 Equity Incentive
Plan (the “Plan”) will have the same defined meanings in this Notice of Grant of
Performance Units (the “Notice of Grant”).

 

Participant:

 

Address:

 

You have been granted the right to receive Performance Units, subject to the
terms and conditions of the Plan, this Notice of Grant and the Performance Unit
Award Agreement attached hereto as Exhibit A (together, the “Award Agreement”)
as follows:

 

Date of Grant

 

 

 

Target Number of Performance Units

[                                                                              ]

 

 

Performance Period

[                                                                              ]

 

 

Performance Matrix

The number of Performance Units in which you may vest in accordance with the
Vesting Schedule below will depend upon achievement [Description of Performance
Goal(s)] and will be determined in accordance with the Performance Matrix,
attached hereto as Appendix B. [Performance Target(s)].

 

Vesting Schedule:

 

The Performance Units will vest as follows: [Vesting Schedule]

 

In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Performance Units, the Performance Units and
Participant’s right to acquire any Shares hereunder will immediately terminate.

 

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Award of Performance Units is
granted under and governed by the terms and conditions of the Plan and the Award
Agreement, both of which are made a part of this document.

 

--------------------------------------------------------------------------------


 

PARTICIPANT

 

UTSTARCOM, INC.

 

 

 

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

 

 

 

Print Name

 

Title

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PERFORMANCE UNIT AWARD AGREEMENT

 


1.             GRANT.  THE COMPANY HEREBY GRANTS TO THE PARTICIPANT NAMED IN THE
ATTACHED NOTICE OF GRANT AN AWARD OF PERFORMANCE UNITS, SUBJECT TO ALL OF THE
TERMS AND CONDITIONS IN THIS AWARD AGREEMENT AND THE PLAN, WHICH IS INCORPORATED
HEREIN BY REFERENCE.  SUBJECT TO SECTION 19(C) OF THE PLAN, IN THE EVENT OF A
CONFLICT BETWEEN THE TERMS AND CONDITIONS OF THE PLAN AND THE TERMS AND
CONDITIONS OF THIS AWARD AGREEMENT, THE TERMS AND CONDITIONS OF THE PLAN WILL
PREVAIL.


 


2.             COMPANY’S OBLIGATION TO PAY.  EACH PERFORMANCE UNIT REPRESENTS
THE RIGHT TO RECEIVE A SHARE ON THE DATE IT VESTS.  UNLESS AND UNTIL THE
PERFORMANCE UNITS WILL HAVE VESTED IN THE MANNER SET FORTH IN SECTION 3,
PARTICIPANT WILL HAVE NO RIGHT TO PAYMENT OF ANY SUCH PERFORMANCE UNITS.  PRIOR
TO ACTUAL PAYMENT OF ANY VESTED PERFORMANCE UNITS, SUCH PERFORMANCE UNIT WILL
REPRESENT AN UNSECURED OBLIGATION OF THE COMPANY, PAYABLE (IF AT ALL) ONLY FROM
THE GENERAL ASSETS OF THE COMPANY.


 


3.             VESTING SCHEDULE.  SUBJECT TO SECTION 5, THE PERFORMANCE UNITS
AWARDED BY THIS AWARD AGREEMENT WILL VEST IN ACCORDANCE WITH THE VESTING
PROVISIONS SET FORTH IN THE NOTICE OF GRANT.  PERFORMANCE UNITS SCHEDULED TO
VEST ON A CERTAIN DATE OR UPON THE OCCURRENCE OF A CERTAIN CONDITION WILL NOT
VEST IN PARTICIPANT IN ACCORDANCE WITH ANY OF THE PROVISIONS OF THIS AWARD
AGREEMENT, UNLESS PARTICIPANT WILL HAVE BEEN CONTINUOUSLY A SERVICE PROVIDER
FROM THE DATE OF GRANT UNTIL THE DATE SUCH VESTING OCCURS.


 


4.             PAYMENT AFTER VESTING.


 


(A)           GENERAL RULE.  SUBJECT TO SECTION 7, ANY PERFORMANCE UNITS THAT
VEST WILL BE PAID TO PARTICIPANT (OR IN THE EVENT OF PARTICIPANT’S DEATH, TO HIS
OR HER PROPERLY DESIGNATED BENEFICIARY OR ESTATE) IN WHOLE SHARES.  SUBJECT TO
THE PROVISIONS OF SECTION 4(B), SUCH VESTED PERFORMANCE UNITS SHALL BE PAID IN
WHOLE SHARES AS SOON AS PRACTICABLE AFTER VESTING, BUT IN EACH SUCH CASE WITHIN
THE PERIOD ENDING NO LATER THAN THE LATER OF (I) THE END OF THE CALENDAR YEAR
THAT INCLUDES THE VESTING DATE OR (II) THE FIFTEENTH (15TH) DAY OF THE THIRD
(3RD) MONTH FOLLOWING THE VESTING DATE.  IN NO EVENT WILL PARTICIPANT BE
PERMITTED, DIRECTLY OR INDIRECTLY, TO SPECIFY THE TAXABLE YEAR OF PAYMENT OF ANY
PERFORMANCE UNITS PAYABLE UNDER THIS AWARD AGREEMENT.


 


(B)           ACCELERATION.


 


(I)    DISCRETIONARY ACCELERATION.  NOTWITHSTANDING ANYTHING IN THE PLAN, THIS
AWARD AGREEMENT, OR ANY OTHER PLAN OR AGREEMENT TO THE CONTRARY, IF THE
ADMINISTRATOR, IN ITS DISCRETION, ACCELERATES THE VESTING OF THE BALANCE, OR
SOME LESSER PORTION OF THE BALANCE, OF THE UNVESTED PERFORMANCE UNITS, SUCH
PERFORMANCE UNITS WILL BE CONSIDERED AS HAVING VESTED AS OF THE DATE SPECIFIED
BY THE ADMINISTRATOR.  SUBJECT TO THE PROVISIONS OF THIS SECTION 4, SECTION 5
AND SECTION 7, THE PAYMENT OF SUCH ACCELERATED PORTION OF THE PERFORMANCE UNITS
SHALL BE MADE AS SOON AS PRACTICABLE AFTER THE NEW VESTING DATE, BUT, EXCEPT AS
PROVIDED IN THIS AWARD AGREEMENT, IN NO EVENT LATER THAN THE LATER OF (I) THE
END OF THE CALENDAR YEAR THAT INCLUDES THE VESTING DATE OR (II) THE FIFTEENTH
(15TH) DAY OF THE THIRD (3RD) MONTH FOLLOWING THE APPLICABLE VESTING DATE;
PROVIDED,


 

--------------------------------------------------------------------------------



 


HOWEVER, IF THE AWARD IS “DEFERRED COMPENSATION” WITHIN THE MEANING OF
SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND THE FINAL
TREASURY REGULATIONS AND  ANY OFFICIAL GUIDANCE PROMULGATED THEREUNDER
(“SECTION 409A”), THE PAYMENT OF SUCH ACCELERATED PORTION OF THE PERFORMANCE
UNITS NEVERTHELESS SHALL BE MADE AT THE SAME TIME OR TIMES AS IF SUCH
PERFORMANCE UNITS HAD VESTED IN ACCORDANCE WITH THE VESTING SCHEDULE SET FORTH
IN THE NOTICE OF GRANT AS IF THE ACCELERATION HAD NOT BEEN APPLIED, INCLUDING
ANY NECESSARY APPLICATION OF SECTION 4(B)(II) (WHETHER OR NOT PARTICIPANT
REMAINS EMPLOYED BY THE COMPANY OR A PARENT OR SUBSIDIARY OF THE COMPANY AS OF
SUCH DATE(S)), UNLESS AN EARLIER PAYMENT DATE, IN THE JUDGMENT OF THE
ADMINISTRATOR, WOULD NOT CAUSE PARTICIPANT TO INCUR AN ADDITIONAL TAX UNDER
SECTION 409A, IN WHICH CASE, PAYMENT OF SUCH ACCELERATED PERFORMANCE UNITS SHALL
BE MADE NO LATER THAN THE FIFTEENTH (15TH) DAY OF THE THIRD (3RD) MONTH (AND IN
ALL CASES WITHIN NINETY (90) DAYS) FOLLOWING THE EARLIEST PERMISSIBLE PAYMENT
DATE THAT WOULD NOT CAUSE PARTICIPANT TO INCUR AN ADDITIONAL TAX UNDER
SECTION 409A (SUBJECT TO SECTION 4(B)(II)).  NOTWITHSTANDING THE FOREGOING, ANY
DELAY IN PAYMENT PURSUANT TO THIS SECTION 4(B)(I) WILL CEASE UPON PARTICIPANT’S
DEATH AND SUCH PAYMENT WILL BE MADE AS SOON AS PRACTICABLE AFTER THE DATE OF
PARTICIPANT’S DEATH (AND IN ALL CASES WITHIN NINETY (90) DAYS FOLLOWING SUCH
DEATH).


 


(II)   SEPARATION FROM SERVICE.  NOTWITHSTANDING ANYTHING IN THE PLAN, THIS
AWARD AGREEMENT, OR ANY OTHER PLAN OR AGREEMENT TO THE CONTRARY, IF THE VESTING
OF THE BALANCE, OR SOME LESSER PORTION OF THE BALANCE, OF THE PERFORMANCE UNITS
IS ACCELERATED IN CONNECTION WITH PARTICIPANT’S TERMINATION AS A SERVICE
PROVIDER, SUCH ACCELERATED PERFORMANCE UNITS WILL NOT BE PAYABLE BY VIRTUE OF
SUCH ACCELERATION UNTIL AND UNLESS PARTICIPANT HAS A “SEPARATION FROM SERVICE”
WITHIN THE MEANING OF SECTION 409A.  UNTIL PARTICIPANT HAS A “SEPARATION FROM
SERVICE,” THE PAYMENT OF SUCH ACCELERATED PORTION OF THE AWARD WILL BE MADE AT
THE SAME TIME OR TIMES AS IF SUCH AWARD HAD VESTED IN ACCORDANCE WITH THE
VESTING SCHEDULE SET FORTH IN THE NOTICE OF GRANT AS IF THE ACCELERATION HAD NOT
BEEN APPLIED.  FURTHER, AND NOTWITHSTANDING ANYTHING IN THE PLAN OR THIS AWARD
AGREEMENT TO THE CONTRARY, IF ANY SUCH ACCELERATED PERFORMANCE UNITS WOULD
OTHERWISE BECOME PAYABLE UPON A “SEPARATION FROM SERVICE” WITHIN THE MEANING OF
SECTION 409A, AND IF (X) PARTICIPANT IS A “SPECIFIED EMPLOYEE” WITHIN THE
MEANING OF SECTION 409A AT THE TIME OF SUCH “SEPARATION FROM SERVICE” (OTHER
THAN DUE TO PARTICIPANT’S DEATH) AND (Y) THE PAYMENT OF SUCH ACCELERATED
PERFORMANCE UNITS WILL RESULT IN THE IMPOSITION OF ADDITIONAL TAX UNDER
SECTION 409A IF PAID TO PARTICIPANT ON OR WITHIN THE SIX (6) MONTH PERIOD
FOLLOWING PARTICIPANT’S “SEPARATION FROM SERVICE,” THEN, TO THE EXTENT NECESSARY
TO AVOID THE IMPOSITION OF SUCH ADDITIONAL TAXATION, THE PAYMENT OF SUCH
ACCELERATED PERFORMANCE UNITS OTHERWISE PAYABLE TO PARTICIPANT DURING SUCH SIX
(6) MONTH PERIOD WILL ACCRUE AND WILL NOT BE MADE UNTIL THE DATE SIX (6) MONTHS
AND ONE (1) DAY FOLLOWING THE DATE OF PARTICIPANT’S “SEPARATION FROM SERVICE,”
UNLESS PARTICIPANT DIES FOLLOWING HIS OR HER TERMINATION AS A SERVICE PROVIDER,
IN WHICH CASE, THE PERFORMANCE UNITS WILL BE PAID IN SHARES TO PARTICIPANT’S
ESTATE AS SOON AS PRACTICABLE FOLLOWING HIS OR HER DEATH (AND IN ALL CASES
WITHIN NINETY (90) DAYS OF PARTICIPANT’S DEATH).


 


(III)  CHANGE IN CONTROL.  NOTWITHSTANDING ANYTHING IN THE PLAN, THIS AWARD
AGREEMENT, OR ANY OTHER PLAN OR AGREEMENT TO THE CONTRARY, IF THE VESTING OF ALL
OR A PORTION OF THE PERFORMANCE UNITS ACCELERATES (I) PURSUANT TO
SECTION 14(C) OF THE PLAN IN THE EVENT OF A CHANGE IN CONTROL THAT IS NOT A
“CHANGE IN CONTROL” WITHIN THE MEANING OF SECTION 409A OR (II) PURSUANT TO ANY
OTHER PLAN, AGREEMENT, RESOLUTIONS OR ARRANGEMENT THAT PROVIDES FOR ACCELERATION
IN THE EVENT OF A CHANGE IN CONTROL THAT IS NOT A “CHANGE IN CONTROL” WITHIN THE
MEANING OF SECTION 409A, THEN THE PAYMENT OF SUCH ACCELERATED PORTION OF THE
PERFORMANCE UNITS WILL BE MADE IN ACCORDANCE WITH THE


 

2

--------------------------------------------------------------------------------


 


TIMING OF PAYMENT RULES THAT APPLY TO DISCRETIONARY ACCELERATIONS UNDER
SECTION 4(B)(I) OF THIS AWARD AGREEMENT.  IF THE VESTING OF ALL OR A PORTION OF
THE PERFORMANCE UNITS ACCELERATES IN THE EVENT OF A CHANGE IN CONTROL THAT IS A
“CHANGE IN CONTROL” WITHIN THE MEANING OF SECTION 409A, THEN THE PAYMENT OF SUCH
ACCELERATED PERFORMANCE UNITS SHALL BE PAID NO LATER THAN THE DATE THAT IS THE
FIFTEENTH (15TH) DAY OF THE THIRD (3RD) MONTH (AND IN ALL CASES WITHIN NINETY
(90) DAYS) FOLLOWING THE VESTING DATE.


 


(C)           SECTION 409A.  IT IS THE INTENT OF THIS AWARD AGREEMENT TO COMPLY
WITH THE REQUIREMENTS OF SECTION 409A SO THAT NONE OF THE PERFORMANCE UNITS
PROVIDED UNDER THIS AWARD AGREEMENT OR SHARES ISSUABLE THEREUNDER WILL BE
SUBJECT TO THE ADDITIONAL TAX IMPOSED UNDER SECTION 409A, AND ANY AMBIGUITIES
HEREIN WILL BE INTERPRETED TO SO COMPLY.  EACH PAYMENT AND BENEFIT PAYABLE UNDER
THIS AWARD AGREEMENT IS INTENDED TO CONSTITUTE SEPARATE PAYMENTS FOR PURPOSES OF
TREASURY REGULATION SECTION 1.409A-2(B)(2).


 


5.             FORFEITURE UPON TERMINATION OF STATUS AS A SERVICE PROVIDER. 
NOTWITHSTANDING ANY CONTRARY PROVISION OF THIS AWARD AGREEMENT, THE BALANCE OF
THE PERFORMANCE UNITS THAT HAVE NOT VESTED AS OF THE TIME OF PARTICIPANT’S
TERMINATION AS A SERVICE PROVIDER FOR ANY OR NO REASON AND PARTICIPANT’S RIGHT
TO ACQUIRE ANY UNITS HEREUNDER WILL IMMEDIATELY TERMINATE.


 


6.             DEATH OF PARTICIPANT.  ANY DISTRIBUTION OR DELIVERY TO BE MADE TO
PARTICIPANT UNDER THIS AWARD AGREEMENT WILL, IF PARTICIPANT IS THEN DECEASED, BE
MADE TO PARTICIPANT’S DESIGNATED BENEFICIARY, OR IF NO BENEFICIARY SURVIVES
PARTICIPANT, THE ADMINISTRATOR OR EXECUTOR OF PARTICIPANT’S ESTATE.  ANY SUCH
TRANSFEREE MUST FURNISH THE COMPANY WITH (A) WRITTEN NOTICE OF HIS OR HER STATUS
AS TRANSFEREE, AND (B) EVIDENCE SATISFACTORY TO THE COMPANY TO ESTABLISH THE
VALIDITY OF THE TRANSFER AND COMPLIANCE WITH ANY LAWS OR REGULATIONS PERTAINING
TO SAID TRANSFER.


 


7.             WITHHOLDING OF TAXES.  NOTWITHSTANDING ANY CONTRARY PROVISION OF
THIS AWARD AGREEMENT, NO CERTIFICATE REPRESENTING THE SHARES WILL BE ISSUED TO
PARTICIPANT, UNLESS AND UNTIL SATISFACTORY ARRANGEMENTS (AS DETERMINED BY THE
ADMINISTRATOR) WILL HAVE BEEN MADE BY PARTICIPANT WITH RESPECT TO THE PAYMENT OF
INCOME, EMPLOYMENT AND OTHER TAXES WHICH THE COMPANY DETERMINES MUST BE WITHHELD
WITH RESPECT TO SUCH SHARES SO ISSUABLE.  THE ADMINISTRATOR, IN ITS SOLE
DISCRETION AND PURSUANT TO SUCH PROCEDURES AS IT MAY SPECIFY FROM TIME TO TIME,
MAY PERMIT PARTICIPANT TO SATISFY SUCH TAX WITHHOLDING OBLIGATION, IN WHOLE OR
IN PART (WITHOUT LIMITATION) BY (A) PAYING CASH, (B) ELECTING TO HAVE THE
COMPANY WITHHOLD OTHERWISE DELIVERABLE SHARES HAVING A FAIR MARKET VALUE EQUAL
TO THE MINIMUM AMOUNT REQUIRED TO BE WITHHELD, (C) DELIVERING TO THE COMPANY
ALREADY VESTED AND OWNED SHARES HAVING A FAIR MARKET VALUE EQUAL TO THE AMOUNT
REQUIRED TO BE WITHHELD, OR (D) SELLING A SUFFICIENT NUMBER OF SUCH SHARES
OTHERWISE DELIVERABLE TO PARTICIPANT THROUGH SUCH MEANS AS THE COMPANY MAY
DETERMINE IN ITS SOLE DISCRETION (WHETHER THROUGH A BROKER OR OTHERWISE) EQUAL
TO THE AMOUNT REQUIRED TO BE WITHHELD.  TO THE EXTENT DETERMINED APPROPRIATE BY
THE COMPANY IN ITS DISCRETION, IT SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION)
TO SATISFY ANY TAX WITHHOLDING OBLIGATIONS BY REDUCING THE NUMBER OF SHARES
OTHERWISE DELIVERABLE TO PARTICIPANT.  IF PARTICIPANT FAILS TO MAKE SATISFACTORY
ARRANGEMENTS FOR THE PAYMENT OF ANY REQUIRED TAX WITHHOLDING OBLIGATIONS
HEREUNDER AT THE TIME ANY APPLICABLE PERFORMANCE UNITS OTHERWISE ARE SCHEDULED
TO VEST PURSUANT TO SECTIONS 3 OR 4, PARTICIPANT WILL PERMANENTLY FORFEIT SUCH
PERFORMANCE UNITS AND ANY RIGHT TO RECEIVE SHARES THEREUNDER AND THE PERFORMANCE
UNITS WILL BE RETURNED TO THE COMPANY AT NO COST TO THE COMPANY.

 

3

--------------------------------------------------------------------------------


 


8.             RIGHTS AS STOCKHOLDER.  NEITHER PARTICIPANT NOR ANY PERSON
CLAIMING UNDER OR THROUGH PARTICIPANT WILL HAVE ANY OF THE RIGHTS OR PRIVILEGES
OF A STOCKHOLDER OF THE COMPANY IN RESPECT OF ANY SHARES DELIVERABLE HEREUNDER
UNLESS AND UNTIL CERTIFICATES REPRESENTING SUCH SHARES WILL HAVE BEEN ISSUED,
RECORDED ON THE RECORDS OF THE COMPANY OR ITS TRANSFER AGENTS OR REGISTRARS, AND
DELIVERED TO PARTICIPANT.  AFTER SUCH ISSUANCE, RECORDATION AND DELIVERY,
PARTICIPANT WILL HAVE ALL THE RIGHTS OF A STOCKHOLDER OF THE COMPANY WITH
RESPECT TO VOTING SUCH SHARES AND RECEIPT OF DIVIDENDS AND DISTRIBUTIONS ON SUCH
SHARES.


 


9.             NO GUARANTEE OF CONTINUED SERVICE.  PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF THE PERFORMANCE UNITS PURSUANT TO THE VESTING
SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL
OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT)
AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF PERFORMANCE
UNITS OR ACQUIRING SHARES HEREUNDER.  PARTICIPANT FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND
THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR
RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.


 


10.           ADDRESS FOR NOTICES.  ANY NOTICE TO BE GIVEN TO THE COMPANY UNDER
THE TERMS OF THIS AWARD AGREEMENT WILL BE ADDRESSED TO THE COMPANY AT
UTSTARCOM, INC., 1275 HARBOR BAY PARKWAY, SUITE 100, ALAMEDA, CA 94502, OR AT
SUCH OTHER ADDRESS AS THE COMPANY MAY HEREAFTER DESIGNATE IN WRITING.


 


11.           GRANT IS NOT TRANSFERABLE.  EXCEPT TO THE LIMITED EXTENT PROVIDED
IN SECTION 6, THIS GRANT AND THE RIGHTS AND PRIVILEGES CONFERRED HEREBY WILL NOT
BE TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED IN ANY WAY (WHETHER BY
OPERATION OF LAW OR OTHERWISE) AND WILL NOT BE SUBJECT TO SALE UNDER EXECUTION,
ATTACHMENT OR SIMILAR PROCESS.  UPON ANY ATTEMPT TO TRANSFER, ASSIGN, PLEDGE,
HYPOTHECATE OR OTHERWISE DISPOSE OF THIS GRANT, OR ANY RIGHT OR PRIVILEGE
CONFERRED HEREBY, OR UPON ANY ATTEMPTED SALE UNDER ANY EXECUTION, ATTACHMENT OR
SIMILAR PROCESS, THIS GRANT AND THE RIGHTS AND PRIVILEGES CONFERRED HEREBY
IMMEDIATELY WILL BECOME NULL AND VOID.


 


12.           BINDING AGREEMENT.  SUBJECT TO THE LIMITATION ON THE
TRANSFERABILITY OF THIS GRANT CONTAINED HEREIN, THIS AWARD AGREEMENT WILL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE HEIRS, LEGATEES, LEGAL
REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF THE PARTIES HERETO.


 


13.           ADDITIONAL CONDITIONS TO ISSUANCE OF STOCK.  IF AT ANY TIME THE
COMPANY WILL DETERMINE, IN ITS DISCRETION, THAT THE LISTING, REGISTRATION OR
QUALIFICATION OF THE SHARES UPON ANY SECURITIES EXCHANGE OR UNDER ANY STATE OR
FEDERAL LAW, OR THE CONSENT OR APPROVAL OF ANY GOVERNMENTAL REGULATORY AUTHORITY
IS NECESSARY OR DESIRABLE AS A CONDITION TO THE ISSUANCE OF SHARES TO
PARTICIPANT (OR HIS OR HER ESTATE), SUCH ISSUANCE WILL NOT OCCUR UNLESS AND
UNTIL SUCH LISTING, REGISTRATION,


 

4

--------------------------------------------------------------------------------


 


QUALIFICATION, CONSENT OR APPROVAL WILL HAVE BEEN EFFECTED OR OBTAINED FREE OF
ANY CONDITIONS NOT ACCEPTABLE TO THE COMPANY.  WHERE THE COMPANY DETERMINES THAT
THE DELIVERY OF THE PAYMENT OF ANY UNITS WILL VIOLATE FEDERAL SECURITIES LAWS OR
OTHER APPLICABLE LAWS, THE COMPANY WILL DEFER DELIVERY UNTIL THE EARLIEST DATE
AT WHICH THE COMPANY REASONABLY ANTICIPATES THAT THE DELIVERY OF SHARES WILL NO
LONGER CAUSE SUCH VIOLATION.  THE COMPANY WILL MAKE ALL REASONABLE EFFORTS TO
MEET THE REQUIREMENTS OF ANY SUCH STATE OR FEDERAL LAW OR SECURITIES EXCHANGE
AND TO OBTAIN ANY SUCH CONSENT OR APPROVAL OF ANY SUCH GOVERNMENTAL AUTHORITY.


 


14.           PLAN GOVERNS.  THIS AWARD AGREEMENT IS SUBJECT TO ALL TERMS AND
PROVISIONS OF THE PLAN.  IN THE EVENT OF A CONFLICT BETWEEN ONE OR MORE
PROVISIONS OF THIS AWARD AGREEMENT AND ONE OR MORE PROVISIONS OF THE PLAN, THE
PROVISIONS OF THE PLAN WILL GOVERN.  CAPITALIZED TERMS USED AND NOT DEFINED IN
THIS AWARD AGREEMENT WILL HAVE THE MEANING SET FORTH IN THE PLAN.


 


15.           ADMINISTRATOR AUTHORITY.  THE ADMINISTRATOR WILL HAVE THE POWER TO
INTERPRET THE PLAN AND THIS AWARD AGREEMENT AND TO ADOPT SUCH RULES FOR THE
ADMINISTRATION, INTERPRETATION AND APPLICATION OF THE PLAN AS ARE CONSISTENT
THEREWITH AND TO INTERPRET OR REVOKE ANY SUCH RULES (INCLUDING, BUT NOT LIMITED
TO, THE DETERMINATION OF WHETHER OR NOT ANY PERFORMANCE UNITS HAVE VESTED).  ALL
ACTIONS TAKEN AND ALL INTERPRETATIONS AND DETERMINATIONS MADE BY THE
ADMINISTRATOR IN GOOD FAITH WILL BE FINAL AND BINDING UPON PARTICIPANT, THE
COMPANY AND ALL OTHER INTERESTED PERSONS.  NO MEMBER OF THE ADMINISTRATOR WILL
BE PERSONALLY LIABLE FOR ANY ACTION, DETERMINATION OR INTERPRETATION MADE IN
GOOD FAITH WITH RESPECT TO THE PLAN OR THIS AWARD AGREEMENT.


 


16.           ELECTRONIC DELIVERY.  THE COMPANY MAY, IN ITS SOLE DISCRETION,
DECIDE TO DELIVER ANY DOCUMENTS RELATED TO PERFORMANCE UNITS AWARDED UNDER THE
PLAN OR FUTURE PERFORMANCE UNITS THAT MAY BE AWARDED UNDER THE PLAN BY
ELECTRONIC MEANS OR REQUEST PARTICIPANT’S CONSENT TO PARTICIPATE IN THE PLAN BY
ELECTRONIC MEANS.  PARTICIPANT HEREBY CONSENTS TO RECEIVE SUCH DOCUMENTS BY
ELECTRONIC DELIVERY AND AGREES TO PARTICIPATE IN THE PLAN THROUGH ANY ON-LINE OR
ELECTRONIC SYSTEM ESTABLISHED AND MAINTAINED BY THE COMPANY OR ANOTHER THIRD
PARTY DESIGNATED BY THE COMPANY.


 


17.           CAPTIONS.  CAPTIONS PROVIDED HEREIN ARE FOR CONVENIENCE ONLY AND
ARE NOT TO SERVE AS A BASIS FOR INTERPRETATION OR CONSTRUCTION OF THIS AWARD
AGREEMENT.


 


18.           AGREEMENT SEVERABLE.  IN THE EVENT THAT ANY PROVISION IN THIS
AWARD AGREEMENT WILL BE HELD INVALID OR UNENFORCEABLE, SUCH PROVISION WILL BE
SEVERABLE FROM, AND SUCH INVALIDITY OR UNENFORCEABILITY WILL NOT BE CONSTRUED TO
HAVE ANY EFFECT ON, THE REMAINING PROVISIONS OF THIS AWARD AGREEMENT.


 


19.           MODIFICATIONS TO THE AGREEMENT.  THIS AWARD AGREEMENT CONSTITUTES
THE ENTIRE UNDERSTANDING OF THE PARTIES ON THE SUBJECTS COVERED.  PARTICIPANT
EXPRESSLY WARRANTS THAT HE OR SHE IS NOT ACCEPTING THIS AWARD AGREEMENT IN
RELIANCE ON ANY PROMISES, REPRESENTATIONS, OR INDUCEMENTS OTHER THAN THOSE
CONTAINED HEREIN.  MODIFICATIONS TO THIS AWARD AGREEMENT OR THE PLAN CAN BE MADE
ONLY IN AN EXPRESS WRITTEN CONTRACT EXECUTED BY A DULY AUTHORIZED OFFICER OF THE
COMPANY.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE PLAN OR THIS AWARD
AGREEMENT, THE COMPANY RESERVES THE RIGHT TO REVISE THIS AWARD AGREEMENT AS IT
DEEMS NECESSARY OR ADVISABLE, IN ITS SOLE DISCRETION AND WITHOUT THE CONSENT OF
PARTICIPANT, TO COMPLY WITH SECTION 409A OR TO OTHERWISE AVOID


 

5

--------------------------------------------------------------------------------


 


IMPOSITION OF ANY ADDITIONAL TAX OR INCOME RECOGNITION UNDER SECTION 409A IN
CONNECTION TO THIS AWARD OF PERFORMANCE UNITS.


 


20.           AMENDMENT, SUSPENSION OR TERMINATION OF THE PLAN.  BY ACCEPTING
THIS AWARD, PARTICIPANT EXPRESSLY WARRANTS THAT HE OR SHE HAS RECEIVED AN AWARD
OF PERFORMANCE UNITS UNDER THE PLAN, AND HAS RECEIVED, READ AND UNDERSTOOD A
DESCRIPTION OF THE PLAN.  PARTICIPANT UNDERSTANDS THAT THE PLAN IS DISCRETIONARY
IN NATURE AND MAY BE AMENDED, SUSPENDED OR TERMINATED BY THE COMPANY AT ANY
TIME.


 


21.           GOVERNING LAW.  THIS AWARD AGREEMENT SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW
PRINCIPLES THEREOF.  FOR PURPOSES OF LITIGATING ANY DISPUTE THAT ARISES UNDER
THIS AWARD OF PERFORMANCE UNITS OR THIS AWARD AGREEMENT, THE PARTIES HEREBY
SUBMIT TO AND CONSENT TO THE JURISDICTION OF THE STATE OF CALIFORNIA, AND AGREE
THAT SUCH LITIGATION SHALL BE CONDUCTED IN THE COURTS OF ALAMEDA COUNTY,
CALIFORNIA, OR THE FEDERAL COURTS FOR THE UNITED STATES FOR THE NORTHERN
DISTRICT OF CALIFORNIA, AND NO OTHER COURTS, WHERE THIS AWARD OF PERFORMANCE
UNITS IS MADE AND/OR TO BE PERFORMED.


 

6

--------------------------------------------------------------------------------


 

APPENDIX B

PERFORMANCE MATRIX

 

[INSERT PERFORMANCE MATRIX]

 

--------------------------------------------------------------------------------
